DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark L. Gleason on 3/08/22.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 5, line 5, “signal” has been replaced by --signals--.
Claim 9, lines 9-10,  the  limitation “of the received output of the FFE” has been deleted.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior arts of record do not teach or fairly suggest in combination with the other claimed limitations, the limitations of “quantizing the samples generated by the plurality of precursor taps and the plurality of postcursor taps; filtering the quantized samples using at least one filter coefficient; and combining the filtered quantized samples and the sampled signal from the cursor tap”, recited in claim 1.

Terminal Disclaimer
The terminal disclaimer filed on 1/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,911,272  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633